Citation Nr: 1638728	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C. 

(The issues of entitlement to an increased rating for a lumbar spine disability, entitlement to increased ratings for radiculopathy of the bilateral lower extremities, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to October 1973 and from October 1974 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for service connection for hepatitis C.  In April 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In December 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The Board is satisfied as to substantial compliance with its December 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a letter requesting the names and addresses of his treatment providers for his hepatitis C.  This letter was provided to the Veteran in September 2014 and he did not respond.  The remand also directed the AOJ to provide the Veteran with a VA examination which was provided in December 2014.  Finally, the remand included readjudicating the claim which was accomplished in the February 2015 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

The Board notes that additional medical evidence was submitted after the most recent February 2015 Supplemental Statement of the Case (SSOC) and no waiver of initial RO review of this evidence from the Veteran or his representative was received.  These records do not contain medical evidence pertaining to the Veteran's hepatitis C.  As such, the records are not relevant to the claim adjudicated in this decision.  Accordingly, no waiver for this evidence is required.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The record evidence shows that hepatitis C is not related to active service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in December 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claim.  Accordingly, VA has met the duty to notify in this case.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been developed and all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained.  

The Veteran participated in a VA examination in December 2014, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA substantially has complied with the duty to assist the Veteran in this case.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of:  (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection

The Veteran seeks service connection for hepatitis C.  He specifically contends that he incurred hepatitis C as a result of contaminated immunizations administered to him at his service entrance using air gun injectors.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

The first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis of hepatitis C has been established.  On VA examination in December 2014, the Veteran was diagnosed with hepatitis C.

The second element of service connection requires medical evidence or, in certain circumstances, lay testimony of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran contends that he incurred his hepatitis C during service when he received inoculations.  He alleges that he was given air gun injections with contaminated vaccine at the time of his entry into service.  The Veteran's STRs are silent for documentation of the disorder or its associated symptoms.  The STRs show that he received immunizations during service but do not show if these immunizations were provided via air gun injectors, as claimed by the Veteran.  The first post-service relevant complaint was in a May 1998 private medical report which showed the Veteran's hepatitis C virus antibody was repeatedly reactive.  The Veteran's active military service ended in March 1976.  This lengthy period between 1976 and 1998 without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Subsequently, a July 2002 letter from the VA medical center revealed that the Veteran's blood test had been positive for hepatitis C. 

In a February 2003 private treatment record, the Veteran was noted to be positive for hepatitis with some risk factors, such as tattoos.

In a July 2004 private medical record, the Veteran was noted to have been diagnosed with hepatitis C in 1999.  He reported being told that numerous Marine Corps personnel in his unit had been diagnosed with hepatitis C which was related to infected vaccination material.  The physician noted that she had no confirmation of this statement. 

The Veteran testified before the Board in April 2011that he felt that he had contracted the hepatitis C virus during service when multiple soldiers were given inoculations in the shoulders.  The Veteran testified that one of his VA physicians had informed him that, during the Veteran's period of service in the Marine Corps, the vaccine that had been used to inoculate the soldiers had been contaminated.  He reported that his VA physician had estimated that a quarter of a million soldiers had been exposed to the hepatitis C virus in this way.

The third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  In this regard, the Veteran was afforded a VA examination in December 2014.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that air-jet injectors were used by the military extensively to vaccinate service members until a U.S. Department of Defense (DoD) Medical Quality Assurance System Device Alert on December 9, 1997, recommended that use of all jet injectors be discontinued.  This action was taken in response to a letter from Ped-O-Jet International, the manufacturer of the jet injector.  Because the jet injector breaks the barrier of the skin, there is a potential that biological material can be transferred from one user to the next.  Some infectious viruses such as hepatitis B can be transmitted by less than one millionth of a milliliter.  Although "hepatitis C" was not identified as a precise type of viral hepatitis for many years (it was called "non-A non-B hepatitis" in the 1970s), this kind of possible transmission would apply to what is now called Hepatitis C.  The World Health Organization no longer recommends jet injectors for vaccination due to risks of disease transmission.  This could occur due to "cross-contamination" between using the injector repeatedly, even with the best technique.  This means that the vaccine itself is not "contaminated" but the way the vaccine is delivered to the service member could contain minute amounts of infected blood from another service member.  

The December 2014 VA examiner continued by stating that she did not have years of the Veteran's serial liver function tests to use to try to estimate when the Veteran may have acquired hepatitis C nor did she have years of hepatitis C antibody testing.  The examiner indicated that it is quite possible that the Veteran could have gone years with hepatitis C without knowing it.  The specific tests for the hepatitis C antibody were not available until the early 1990s.  The examiner stated that this meant that she could not ascertain if the Veteran acquired hepatitis C from his tattoo or from another person at some point in the past several decades.  The examiner indicated that the jet injectors used for vaccinations in the 1970s, when the Veteran was in service, have a plausible possibility for transmitting hepatitis (B & C).  The examiner stated, however, that this possibility would be a very low probability - and it is a lower probability than that of the Veteran acquiring hepatitis C due to the process of getting a tattoo.  Hepatitis C is not a common infection in the general young male population, such as the group who would have been getting inoculations when the Veteran was inoculated; however, getting a tattoo has been linked definitely to acquiring hepatitis C, especially as the tattoo parlors were not well-regulated or supervised (as opposed to the military induction program).  Although the Veteran has no other known risk factors for acquiring hepatitis C other than his tattoo, the examiner found that it was quite possible that the Veteran acquired the hepatitis C virus from another person at some time later without either that person or the Veteran knowing about the disease.  Therefore, the examiner opined that she could only speculate as to whether the Veteran's acquired hepatitis C was due to how inoculations were given during his time in military service.

The Board notes that the Court held in Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  The Jones Court further held that, "while VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."  Id. at 391.  

Here, the Board finds that the December 2014 VA examiner adequately explained the reasons for his inability to render a nexus opinion.  Accordingly the Board finds the medical opinion to be inadequate for VA adjudication purposes under Jones.  The December 2014 examiner reviewed the Veteran's entire claims file prior to providing the medical opinion.  The examiner also stated that there were a number of alternative etiologies to explain the Veteran's current hepatitis C.  Therefore, the Board does not find that the December 2014 VA examiner was using speculation as a "substitute" when she provided her medical opinion supported by a thorough rationale.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds that the VA examiner considered all pertinent and available medical facts in forming the medical opinion.  The December 2014 examiner adequately explained the reasons for her inability to render a nexus opinion.  Thus, the December 2014 VA examiner rendered a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  Id. at 391 ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").

There is no evidence in the claims file contrary to the December 2014  VA medical opinion.  The VA and private treatment records do not provide contrary evidence.  Thus, there is no competent medical evidence of record which links the Veteran's current hepatitis C to his in-service immunizations to the requisite degree of medical certainty.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the VA examiner's December 2014 opinion is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for hepatitis C.  For all of these reasons, and because the preponderance of the evidence is against the Veteran's claim, the Board finds that service connection for hepatitis C is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he received in-service immunizations via air gun injections, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the hepatitis C to be credible.  The Veteran's STRs make no reference to hepatitis C.  And the Veteran was not diagnosed with hepatitis C until 1998, more than 20 years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record.  The record evidence does not show a hepatitis C diagnosis during or shortly after service.  It also does not contain a medical nexus opinion linking the Veteran's current hepatitis C to active service.  Finally, the record evidence contains other risk factors for hepatitis C than his in-service immunizations (such as a tattoo).  For these reasons, the Board finds that the Veteran's lay statements regarding the etiology of his hepatitis C are not credible.  Therefore, these statements do not support granting service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of his current claim, is unfavorable to the claim for service connection for hepatitis C.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


